                                          Case 3:21-cv-05809-WHO Document 8 Filed 09/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT
                                   5                             NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     SCOTT FRANK FIALHO,                           Case No. 21-cv-05809-WHO (PR)

                                   8
                                                         Plaintiff,
                                                                                       ORDER OF TRANSFER
                                   9
                                                v.

                                  10     AULD, et al.,

                                  11
                                                         Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Frank Fialho brings this 42 U.S.C. § 1983 action against employees
                                  14   of Mule Creek State Prison, which lies in the Eastern District of California. Accordingly,
                                  15   this federal civil rights action is TRANSFERRED to the Eastern District of California,
                                  16   where venue properly lies because a substantial part of the events or omissions giving rise
                                  17   to the claims occurred there and because the named defendants reside therein. See 28
                                  18   U.S.C. §§ 84(b), 1391(b), and 1406(a). The Clerk shall transfer this action forthwith.
                                  19          IT IS SO ORDERED.
                                  20    Dated: September 16, 2021
                                                                                        _________________________
                                  21
                                                                                        WILLIAM H. ORRICK
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
